       Case 2:21-mj-00005-JDP Document 16 Filed 01/19/21 Page 1FILED
                                                                  of 1
                      UNITED STATES DISTRICT COURT         January 19, 2021
                     EASTERN DISTRICT OF CALIFORNIA       CLERK, US DSITRICT COURT
                                                                           EASTERN DISTRICT OF
                                                                               CALIFORNIA


UNITED STATES OF AMERICA,                        Case No. 2:21-mj-0005-JDP

                 Plaintiff,

      v.                                               ORDER FOR RELEASE OF
                                                        PERSON IN CUSTODY
ALI HASSAN AHMED, III

                 Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release ALI HASSAN AHMED, III Case

No. 2:21-mj-0005-JDP Charges 18 USC § 922(g)(1) and 924(a)(2) from custody for

the following reasons:

                         Release on Personal Recognizance

                         Bail Posted in the Sum of $

                                                                     25,000 co-signed by
                         X       Unsecured Appearance Bond $
                                                                     Patrick Truman Mott

                                 Appearance Bond with 10% Deposit

                                 Appearance Bond with Surety

                                 Corporate Surety Bail Bond

                                 (Other): Defendant’s release delayed until 1/20/2021

                                 at 9:00AM. Defendant will be released to his mother,

                                 Eleanor Ahmed. Ms. Ahmed will pick up defendant
                             X
                                 from the jail and travel directly to the defendant’s

                                 residence in NDNY, and Pretrial release conditions as

                                 stated on the record in open court.

      Issued at Sacramento, California on January 19, 2021 at 12:00 PM

 Dated: January 19, 2021
